Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed over prior art of records.
The following is an examiner’s statement of reasons for allowance:
The closest prior art, US 2019/0044838 A1discloses one or more processors to receive one or more performance measurements related to a virtual network interface that are collected for a virtual compute instance from a Virtualized Infrastructure Manager (VIM) in a collection interval, to map a measured object of the one or more performance measurements from the virtual compute instance to a Virtual Network Function (VNF) or a VNF component (VNFC) instance, and to map the virtual network interface to a connection point (CP) associated with the VNF or VNFC instance, to generate one or more performance measurements related the CP for the VNF or VNFC instance; wherein the one or more performance measurements related the CP for the VNF or VNFC instance are to be reported to an Element Manager (EM) or to a Network Function Virtualization Orchestrator ( NFVO), or a combination thereof; and a memory to store the one or more performance measurements related to the CP for the VNF or the VNFC instance.
However, none of the prior art, alone or in combination, anticipates or renders obvious the combination of limitations set forth in the independent claims … one or more processors to receive one or more performance measurements related to a virtual network interface that are collected for a virtual compute instance from a Virtualized Infrastructure Manager (VIM) in a collection interval, to map a measured object of the one or more performance measurements from the virtual compute instance to a Virtual Network Function (VNF) or a VNF component .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMQUY TRUONG/Primary Examiner, Art Unit 2195